Citation Nr: 9918498	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for atypical anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The appellant had active military service from September 1970 
to March 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO granted service connection for atypical anxiety 
disorder (minimal residuals) in March 1985, assigning a non-
compensable rating.  This decision was not appealed.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

According to the service medical records, the appellant was 
taken to a hospital in April 1983 following a collapse 
onboard ship.  The appellant was diagnosed as having a 
possible nervous breakdown.  In November 1983 the appellant 
was referred for a Medical Board evaluation which diagnosed 
him with atypical anxiety disorder, severe, improved, 30000, 
EPTE-aggravated, manifested by anxiety symptoms, dysphoria, 
somatization symptoms, and hyperventilation syndrome.  The 
appellant was subsequently discharged from service.  

In October 1996 the appellant submitted a claim for an 
increased (compensable) rating of his anxiety disorder.  

In February 1997 the RO continued its noncompensable rating 
for atypical anxiety.  

In June 1997 the appellant submitted a notice of 
disagreement, with which he submitted documents including, in 
pertinent part, a VA Form 21-2545 Report of Medical 
Examination for Disability Evaluation.  In this report, the 
appellant indicated, in pertinent part, that he had received 
treatment for anxiety by Dr. Oliver Burrows from February 
1992 to August 1996.  There is no indication that the RO ever 
attempted to obtain these records.  

In light of the above, and to ensure full compliance with due 
process requirements, the veteran's claim is remanded to the 
RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for psychiatric 
symptomatology since service.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  The RO should 
assist the veteran in obtaining such 
evidence that is still available and is 
not currently of record.  In particular, 
the RO should obtain all records 
regarding the appellant from Dr. Oliver 
Burrows as well as records of treatment 
for anxiety or other psychiatric 
impairments from the Loma Linda VAMC.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  



2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain the extent of severity and 
impairment caused by his atypical anxiety 
disorder.  

The claims file, a separate copy of this 
remand, and copies of the previous and 
amended criteria for rating psychiatric 
disorders should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by his atypical anxiety disorder.  If 
there are other psychiatric disorders 
found, in addition to atypical anxiety 
disorder, the examiner should specify 
which symptoms are associated with each 
disorder(s).  

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
atypical anxiety disorder is or are found 
on examination, the examiner should offer 
an opinion as to whether any such 
disorder is causally or etiologically 
related to atypical anxiety disorder, 
and, if not so related, whether the 
veteran's atypical anxiety disorder has 
any effect on the severity of any other 
psychiatric disorder.  Any further 
indicated special studies should be 
conducted. 


Following evaluation, the examiner is 
also requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the veteran's service-
connected atypical anxiety disorder.  It 
is imperative that the examiner include a 
definition of the numerical code assigned 
under DSM-IV, as it relates to the 
veteran's occupational and social 
impairment.  If the historical diagnosis 
of atypical anxiety disorder is changed 
following examination, the examiner 
should state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and provided opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. Brown, 11 Vet. App. 268 
(1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a compensable rating for the appellant's 
atypical anxiety disorder with 
consideration of the previous and amended 
criteria for evaluation of anxiety 
disorders applying the criteria more 
favorable to the veteran.  

Should a compensable rating be granted, 
the RO should ask the appellant whether 
he wants to continue his appeal.  If the 
appellant indicates that he wants to 
continue his appeal, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing any applicable laws and 
regulations not previously furnished, and 
the veteran should be given the 
opportunity to respond thereto.  If the 
appellant no longer intends to pursue the 
issue on appeal, the RO should request 
him to withdraw his appeal pursuant to 38 
C.F.R. § 20.204 (1998).  

If any benefit requested on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case containing all applicable criteria pertinent to the 
veteran's claim.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


